                          IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                                  CHARLOTTE DIVISION
                           CIVIL ACTION 3:16-CV-00819 FDW-DCK

JUSTIN DRISKELL,                          )
                                          )
            Plaintiff,                    )
                                          )
      -vs                                 )
                                          )
SUMMIT CONTRACTING GROUP, INC.            )
                                          )
            Defendant.                    )
__________________________________________

                           PLAINTIFF’S SECOND MOTION FOR
                            REASONABLE ATTORNEYS’ FEES

       Pursuant to Fed. R. Civ. P. 56(c) and N.C. Gen. Stat. § 95-243(c), Plaintiff respectfully

submits this Second Motion for Reasonable Attorneys’ Fees, seeking fees incurred from February

21, 2018 through the date of this filing, representing 599.4 hours of work, and totaling $224,955

in attorneys’ fees.

       In support of this Motion, Plaintiff incorporates by reference the Memorandum and

Affidavits previously filed February 20, 2018 (Doc. 57), as well as the Memorandum and Exhibits

filed contemporaneously herewith.

       Pursuant to Local Rule 7.4 (W.D.N.C.), the Plaintiff certifies that he has conferred in good

faith with the Defendant prior to submitting this motion, and the parties were unable to reach

agreement.

/

/

/

/




     Case 3:16-cv-00819-FDW-DCK Document 131 Filed 11/20/20 Page 1 of 3
 Respectfully submitted this 20th day of November, 2020.



                                    /s/ Nicole K. Haynes___________________
                                    Joshua R. Van Kampen (NC Bar No. 32168)
                                    Nicole Haynes (NC Bar No. 47793)
                                    Van Kampen Law, PC
                                    315 E. Worthington Avenue
                                    Charlotte, NC 28203
                                    Phone: (704) 247-3245
                                    Fax: (704) 749-2638
                                    Attorneys for Plaintiff




                               2
Case 3:16-cv-00819-FDW-DCK Document 131 Filed 11/20/20 Page 2 of 3
                                CERTIFICATE OF SERVICE

       THE UNDERSIGNED HEREBY CERTIFIES that the pleading to which this certificate is

attached was filed electronically with the Court’s CM/ECF system, which effects electronic service

upon each party to this action by email at the addresses stated below:


                                     R. Taylor Speer, Esq.
                                  Reginald W. Belcher, Esq.
                        Turner Padget 200 East Broad Street, Suite 250
                                     Greenville, SC 29601
                                    Phone: (864) 552-4618
                                     Fax: (864) 282-5993
                               Email: tspeer@turnerpadget.com
                              Email: rbelcher@turnerpadget.com
                                    Attorney for Defendant


       This the 20th day of November, 2020.


                                                     /s/ Nicole K. Haynes___________________
                                                     Joshua R. Van Kampen (NC Bar No. 32168)
                                                     Nicole Haynes (NC Bar No. 47793)
                                                     Van Kampen Law, PC
                                                     315 E. Worthington Avenue
                                                     Charlotte, NC 28203
                                                     Phone: (704) 247-3245
                                                     Fax: (704) 749-2638
                                                     Attorneys for Plaintiff




                                    3
     Case 3:16-cv-00819-FDW-DCK Document 131 Filed 11/20/20 Page 3 of 3
